Citation Nr: 0934184	
Decision Date: 09/11/09    Archive Date: 09/17/09

DOCKET NO.  07-11 200	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to a total disability evaluation based on 
individual unemployability due to service-connected 
disabilities (TDIU).


ATTORNEY FOR THE BOARD

L. Jeng, Counsel


INTRODUCTION

The Veteran had active duty from August 1951 to July 1953 and 
from October 1955 to October 1964.  Among his various awards 
is the Combat Infantryman Badge.

This matter comes before the Board of Veterans' Appeals 
(Board) from an April 2006 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO).  In November 
2008, the Board remanded for further development. 

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran is service-connected for posttraumatic stress 
disorder (PTSD) rated as 50 percent disabling; degenerative 
arthritis of the left knee, rated as 10 percent disabling; 
residuals of fracture of the left patella, rated as 10 
percent disabling; and residuals of fracture of the distal 
end of the right fibula, rated as 10 percent disabling.  It 
has been reported that he completed four years of high 
school, has experience working in an electronics factory, and 
last worked in 1998.

2.  The Veteran's service-connected disabilities are not 
unusual, requiring frequent periods of hospitalization or 
causing unusual interference with work other than that 
contemplated within the schedular standards.

3.  The Veteran's service-connected disabilities do not 
prevent him from securing or following substantially gainful 
employment.


CONCLUSION OF LAW

The criteria for a TDIU have not been met. 38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 3.340, 3.341, 
4.16 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

In correspondence dated in July 2005 and January 2009, the RO 
satisfied its duty to notify the Veteran under 38 U.S.C.A. § 
5103(a) (West 2002) and 38 C.F.R. § 3.159(b) (2008).  
Specifically, the RO notified the Veteran of: information and 
evidence necessary to substantiate the claim; information and 
evidence that VA would seek to provide; and information and 
evidence that the Veteran was expected to provide.  In March 
2006, May 2006, and January 2009, the RO also notified the 
Veteran of the process by which initial disability ratings 
and effective dates are established.  Dingess v. Nicholson, 
19 Vet. App. 473 (2006). 


VA has done everything reasonably possible to assist the 
Veteran with respect to his claim for benefits in accordance 
with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) 
(2008).  All identified and available treatment records have 
been secured.  The Veteran has been medically evaluated in 
conjunction with his claim.  Thus, the duties to notify and 
assist have been met.

Analysis

In order to establish entitlement to TDIU due to service-
connected disabilities, there must be impairment so severe 
that it is impossible for the average person to follow a 
substantially gainful occupation.  See 38 U.S.C.A. § 1155; 38 
C.F.R. §§ 3.340, 3.341, 4.16.  In reaching such a 
determination, the central inquiry is "whether the veteran's 
service connected disabilities alone are of sufficient 
severity to produce unemployability."  Hatlestad v. Brown, 5 
Vet. App. 524, 529 (1993).  Consideration may be given to the 
veteran's level of education, special training, and previous 
work experience in arriving at a conclusion, but not to his 
age or to the impairment caused by nonservice-connected 
disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19; Van Hoose 
v. Brown, 4 Vet. App. 361 (1993).

The regulatory scheme for a TDIU provides both objective and 
subjective criteria. Hatlestad, supra; VAOPGCPREC 75-91 (Dec. 
27, 1991), 57 Fed. Reg. 2317 (1992).  The objective criteria, 
set forth at 38 C.F.R. § 3.340(a)(2), provide for a total 
rating when there is a single disability or a combination of 
disabilities that results in a 100 percent schedular 
evaluation.  Subjective criteria, set forth at 38 C.F.R. § 
4.16(a), provide for a TDIU when, due to service-connected 
disability, a veteran is unable to secure or follow a 
substantially gainful occupation, and has a single disability 
rated 60 percent or more, or at least one disability rated 40 
percent or more with additional disability sufficient to 
bring the combined evaluation to 70 percent.  38 C.F.R. §§ 
3.340, 3.341, 4.16(a).  In exceptional circumstances, where 
the veteran does not meet the aforementioned percentage 
requirements, a total rating may nonetheless be assigned upon 
a showing that the individual is unable to obtain or retain 
substantially gainful employment.  38 C.F.R. § 4.16(b).

Here, the Veteran is in receipt of service connection for 
posttraumatic stress disorder (PTSD) rated as 50 percent 
disabling; degenerative arthritis of the left knee, rated as 
10 percent disabling; residuals of fracture of the left 
patella, rated as 10 percent disabling; and residuals of 
fracture of the distal end of the right fibula, rated as 10 
percent disabling.  While the Veteran has at least one 
disability rated as 50 percent, his combined evaluation of 64 
percent does not meet the minimum schedular criteria of 70 
percent for a TDIU.  See 38 C.F.R. § 4.16(a).  

However, where the percentage requirements set forth above 
are not met, entitlement to the benefit on an extraschedular 
basis may be considered when the veteran is unable to secure 
and follow a substantially gainful occupation by reason of 
service-connected disabilities, and consideration is given to 
the veteran's background including his employment and 
educational history.  Therefore, rating boards should submit 
to the Director, Compensation and Pension Service, for extra- 
schedular consideration all cases of veterans, who are 
unemployable due to service-connected disability, but who 
fail to meet the percentage standards set forth in paragraph 
(a) of this section.  38 C.F.R. § 4.16(b).

Unlike the criteria for an extraschedular rating under 38 
C.F.R. § 3.321, the grant of an extraschedular rating for 
TDIU under 38 C.F.R. § 4.16 is based on a subjective standard 
that seeks to determine if a particular veteran is precluded 
from employment based on his service-connected disabilities.  
See VAOPGCPREC. 6-96 (1996).  This means that the Board 
should take into account the veteran's specific circumstances 
including his disability, education, and employment history 
when determining if he is unable to work.

On his application for TDIU, the Veteran indicated that he 
completed four years of high school, has experience working 
in an electronics factory, and reportedly last worked in 
1998.

Private psychological reports dated in February 2005 and 
December 2005 noted that the Veteran's PTSD severely 
compromised his ability to sustain social and work 
relationships.  He was, therefore, considered permanently and 
totally disabled, and unemployable.  

Pursuant to the Board's November 2008 remand, VA afforded the 
Veteran a joints examination in February 2009.  Upon review 
of the claims folder and examination of the Veteran, the 
examiner noted diagnoses of severe left knee tricompartmental 
osteoarthritis and remote history of patella fracture 
requiring hardware which affected his usual daily activities.  
There was a severe effect on his ability to do chores, shop, 
and exercise; moderate effect on his ability to carry out 
recreation; mild effect on his ability to travel, bathe, 
dress, and drive; and no effect on his ability to feed.  He 
was prevented in his ability to do sports.  The examiner 
noted that the Veteran would not tolerate any prolonged 
standing, walking, or kneeling on his left knee.  To rise up 
from the ground if kneeling on his right knee, he would have 
trouble and require upper extremity aid.  He would need a 
cane for ambulation due to balance which had been effected 
due to pain and giving way.  He had fallen a few times in the 
past year due to his knees giving out.  He could not do any 
pushing, pulling, and could only carry light weights.  The 
Veteran was not able to tolerate any significant climbing or 
descending of any steps on significant inclines/declines.  He 
would need to be able to get up and extend his knees as 
needed due to stiffness and pain when sitting for long 
periods of time.  The examiner noted that the Veteran would 
not be able to return to his prior occupation as an 
electronic technician unless his job was at a seated desk 
with tools at hand with the ability to sit or stand as needed 
due to pain.  He would not be able to do any significant 
movement of objects due to the risking of falling.  The 
examiner further noted that the Veteran's technical expertise 
was significantly outdated and he would require re-training.  
The Veteran indicated that due to his memory issues and his 
history of PTSD stress, re-education would be difficult.  

VA afforded the Veteran a psychiatric examination in April 
2009 for which the claims folder was reviewed in conjunction 
with evaluation of the Veteran.  The examiner noted a 
diagnosis of PTSD.  He noted that the Veteran more likely 
than not had the ability to obtain and maintain employment 
which was demonstrated by his current role as the primary 
caretaker of his ill wife.  The Veteran was involved in her 
total personal care 24 hours a day, which he carried out 
successfully.  The Veteran stated that if he did not have to 
care for his wife, he would still be able to work at his 
previous job as an electronics technician.  The examiner 
noted that this was demonstrated by the Veteran's current 
ongoing hobby of repairing electronic devices.  The examiner 
also noted that the Veteran was functioning well in most 
areas of his life.  In addition to being the full time 
primary caretaker for his wife and repairing electronics as a 
hobby, he participated in social and civic activities.  The 
Veteran indicated that his PTSD was not related to his 
retiring from his job in 1998.  The examiner determined that 
the Veteran's PTSD symptoms did not seem to have a 
significant effect on his current functional status.  It was 
further noted that the Veteran's symptoms were transient or 
mild, and there was decrease work efficiency and ability to 
perform occupational tasks only during periods of significant 
stress.  The Veteran's frequent nightmares cause him to awake 
and pace around his house, and during these periods he was 
temporary unavailable to care for his wife.  

The Veteran asserts that he is unemployable due to his 
service-connected disabilities, but the Board finds that the 
evidence as a whole does not indicate that these disabilities 
preclude him from gainful employment.  The Board, therefore, 
concludes that this case presents no unusual or exceptional 
circumstances that would justify a referral of the total 
rating claim to the Director of the VA Compensation and 
Pension Service for extra-schedular consideration.  There is 
no evidence of anything out of the ordinary, or not average, 
in the Veteran's situation as a result of his service-
connected disabilities.  His service-connected joint 
disabilities may affect his ability to stand, sit, or walk 
for long periods of time, but there is no evidence that he is 
unable to perform some type of substantially gainful 
employment specifically as a result of it.  The Board notes 
that the February 2009 joints examination report noted that 
the Veteran would not be able to return to his previous job 
as an electronic technician unless his job was at a seated 
desk with tools at hand with the ability to sit or stand.  
The examiner also noted that the Veteran's technical 
expertise was significantly outdated and he would require re-
training.  However, the April 2009 psychiatric examination 
report noted that the Veteran himself indicated that he would 
be at his former job if not for having to care for his wife.  
As to the Veteran's expertise being outdated and physical 
ability to actually carry out such a job, the Veteran 
indicated at his psychiatric examination that his hobby 
included repairing electronics.  Additionally, the Board 
notes that the April 2009 VA psychiatric examination is a 
more contemporaneous evaluation of the Veteran's current 
psychiatric state than that provided in the private 2005 
reports indicating that the Veteran was unemployable.  Based 
on the evidence of record and taking into account his 
background and education, the Board finds that the Veteran is 
not precluded from employment.  There are jobs which he could 
perform which do not require long periods of time on his feet 
(i.e. sedentary employment) and the weight of the evidence 
indicates that he could still perform the duties of his 
former job as an electronics technician.  Therefore, the 
Board finds that the record does not demonstrate that the 
Veteran's service-connected disabilities are of such severity 
as to preclude his participation in all forms of 
substantially gainful employment for which he is qualified.

In the absence of any evidence of unusual or exceptional 
circumstances beyond that which is contemplated by the 
assigned schedular disability evaluations, the preponderance 
of the evidence is against the claim.  The benefit-of-the- 
doubt rule does not apply and the claim must be denied.  See 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1991).


ORDER

A TDIU is denied.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


